324 F.2d 499
Annie Lee BANKS, Plaintiff-Appellant,v.UNION PLANTERS BANK AND TRUST COMPANY et al., Defendants-Appellees.
No. 155, Docket 28413.
United States Court of Appeals Second Circuit.
Argued Nov. 8, 1963.Decided Nov. 8, 1963.

Annie Lee Banks, appellant, pro se.
Wormser, Koch, Kiely & Alessandroni, New York City, Alden Mesrop, New York City, of counsel, for defendants-appellees Union Planters National Bank, and others.
Gerald G. Schwartz, New York City, for defendant-appellee Brewster Management Corp.
Martin Schlesinger, New York City, for defendant-appellee Finkel Realty Co.
Before WATERMAN, MOORE and SMITH, Circuit Judges.
PER CURIAM.


1
Appellant seeks reversal of two orders of the lower court, the first granting the motion of certain defendants to dismiss appellant's complaint as to them on the ground that that court did not have jurisdiction over the subject-matter of the litigation, and the second dismissing the action altogether for the same reason.


2
In open court we affirm the orders below.  It conclusively appears that there is no federal question involved in this litigation and there is a lack of the required diversity of citizenship to give the federal courts jurisdiction.